Title: From Thomas Jefferson to Robert R. Livingston, 14 December 1800
From: Jefferson, Thomas
To: Livingston, Robert R.



Dear Sir
Washington Dec. 14. 1800.

Your former communications on the subject of the steam engine, I took the liberty of laying before the American Philosophical society, by whom they will be printed in their volume of the present year. I have heard of the discovery of some large bones, supposed to be of the Mammoth, at about 30. or 40 miles distance from you: and among the ones found are said to be some which we have never yet been able to procure. the 1st. interesting question is Whether they be the bones of the Mammoth? the 2d. what are the particular bones, and could I possibly procure them? the bones I am most anxious to obtain are those of the head & feet, which are said to be among those found in your state, as also the ossa innominata, and the Scapula. others would also be interesting, though similar ones may be possessed, because they would shew by their similarity that the set belongs to the Mammoth. could I so far venture to trouble you on this subject as to engage some of your friends near the place to procure for me the bones abovementioned? if they are to be bought, I will gladly pay for them whatever you shall agree to as reasonable; and will place the money in N. York as instantaneously after it is made known to me as the post can carry it, as I will all expences of package transportation &c to New York, and Philadelphia, where they may be addressed to John Barnes, whose agent (he not being on the spot) will take care of them for me.
But I have still a more important subject whereon to address you. Tho’ our information of the votes of the several states be not official, yet they are stated on such evidence as to satisfy both parties that the Republican vote has been successful. we may therefore venture to hazard propositions on that hypothesis without being justly subjected to raillery or ridicule. the constitution, to which we are all attached, was meant to be republican, and we believe it to be republican according to every candid interpretation. yet we have seen it so interpreted and administered, as to be truly, what the French have called it, a monarchie masquée. so long however has the vessel run on in this way, and been trimmed to it, that to put her on her republican tack will require all the skill, the firmness & the zeal of her ablest & best friends. it is a crisis which calls on them, to sacrifice all other objects, and repair to her aid in this momentous operation. not only their skill is wanting, but their names also. it is essential to assemble in the outset persons to compose our administration, whose talents, integrity and revolutionary name & principles may inspire the nation  at once with unbounded confidence, impose an awful silence on all the maligners of republicanism; and suppress in embryo the purpose avowed by one of their most daring & effective chiefs, of beating down the administration. these names do not abound at this day. so few are they, that your’s, my friend cannot be spared from among them without leaving a blank which cannot be filled. if I can obtain for the public the aid of those I have contemplated, I fear nothing. if this cannot be done, then are we unfortunate indeed! we shall be unable to realize the prospects which have been held out to the people, and we must fall back into monarchism, for want of heads, not hands, to help us out of it. this is a common cause my dear Sir, common to all republicans. tho’ I have been too honorably placed in front of those who are to enter the breach, so happily made, yet the energies of every individual are necessary, & in the very place where his energies can most serve the enterprize. I can assure you that your collegues will be most acceptable to you; one of them, whom you cannot mistake, peculiarly so. the part which circumstances constrain me to propose to you is the Secretaryship of the navy. these circumstances cannot be explained by letter. republicanism is so rare in those parts which possess nautical skill, that I cannot find it allied there to the other qualifications. tho you are not nautical by profession, yet your residence, and your mechanical science qualify you as well as a gentleman can possibly be, and sufficiently to enable you to chuse under-agents perfectly qualified & to superintend their conduct. come forward then, my dear Sir, and give us the aid of your talents, & the weight of your character, towards the new establishment of republicanism: I say, for it’s new establishment; for hitherto we have seen only it’s travestie.—I have urged thus far, on the belief that your present office would not be an obstacle to this proposition. I was informed, and I think it was by your brother, that you wished to retire from it, & were only restrained by the fear that a successor of different principles might be appointed. the late change in your council of appointment will remove this fear.—it will not be improper to say a word on the subject of expence. the gentlemen who composed Genl. Washington’s first administration took up too unadvisedly a practice of general entertainment, which was unnecessary, obstructive of business, & so oppressive to themselves that it was among the motives for their retirement. their successors profited from the experiment, & lived altogether as private individuals, & so have ever continued to do. here indeed it cannot be otherwise, our situation being so rural, that during the vacations of the legislature we shall have no society but of the officers of governmt. and in time  of sessions, the legislature is become & becoming so numerous that for the last half dozen years, nobody but the President has pretended to entertain them.—I have been led to make this application before official knolege of the result of our election, because the return of mr Van Benthuysen one of your electors & neighbors offers me a safe conveyance, at a moment when the post offices will be peculiarly suspicious & prying. your answer may come by post without danger, if directed in some other hand writing than your own: and I will pray you to give me an answer as soon as you can make up your mind. accept assurances of my cordial esteem & respect, & my friendly salutations.

Th: Jefferson


P.S. you will be sensible of the necessity of keeping this application entirely secret until the formal declaration in February, of who is President, shall have been made.

